COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Alissa Catherine Allen, Maryavery Rovelli, Cathy Allen, and All
                         Occupants v. Houston House Hi Rise

Appellate case number:   01-21-00380-CV

Trial court case number: 1169929

Trial court:             County Civil Court at Law No. 1 of Harris County

       Appellant, Alissa Catherine Allen, has filed a notice of appeal of the trial court’s
final order signed on June 30, 2021. The clerk’s record filed in this Court includes her
“Statement of Inability to Afford Payment of Court Costs or an Appeal Bond.” See TEX.
R. CIV. P. 145(a), (b); see also TEX. R. CIV. P. 502.3. And, the record filed in this Court
does not reflect that any motion to require appellant to pay costs or any contest to
appellant’s declaration was filed. See TEX. R. CIV. P. 145(f). Accordingly, the Clerk of
this Court is directed to make an entry in this Court’s records that appellant Alissa
Catherine Allen is allowed to proceed on appeal without payment of costs. See TEX.
R. CIV. P. 145(a); TEX. R. APP. P. 20.1(a), (b).
       It is so ORDERED.

Judge’s signature: __________/s/ Julie Countiss___________
                            Acting individually


Date: August 12, 2021